DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
            The amendment filed 04/26/2022 has been entered.  Claims 1-14 remain pending in the application.  Claim 9 remains withdrawn from consideration.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Claims 2-3.
The previous 35 USC 112 rejections of Claims 2-4, 7-8 and 10 are withdrawn in light of Applicant’s amendment to Claims 2-3, 7 and 10.

Election/Restrictions
Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 02/01/2022, is hereby withdrawn and Claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yu on 06/24/2002.  


The application has been amended as follows: 

In the Title:
	“Fan Module” has been deleted and --Fan Having First Body and Second Body Slidable Relative To Each Other-- substituted therefore.

In the Claims:

	In Claim 1, line 1, “and second body” has been deleted and --and a second body-- substituted therefore.
In Claim 1, line 3, “a first body;” has been deleted and --the first body;-- substituted therefore.
In Claim 1, line 4, “a second body,” has been deleted and --the second body,-- substituted therefore.
In Claim 1, line 15, “a motor” has been deleted and --a motor,-- substituted therefore.

	In Claim 2, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 3, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 4, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.
	In Claim 4, line 5, “connected the” has been deleted and --connected to the-- substituted therefore.

	In Claim 5, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 6, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 7, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 8, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 9, line 1, “module, according to claim 6, wherein the shaft assembly” has been deleted and --having the first body and the second body slidable relative to each other, according to claim 1, wherein a shaft assembly-- substituted therefore.
	
	In Claim 10, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.
	In Claim 10, line 4, “around the axial direction” has been deleted and --around an axis of the axial direction-- substituted therefore.

	In Claim 11, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 12, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 13, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.

	In Claim 14, line 1, “a first body and second body” has been deleted and --the first body and the second body-- substituted therefore.


Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious a fan having a first body and a second body slidable relative to each other, comprising: the first body; the second body, slidably disposed at the first body to form a circulation space together; a first fan assembly, rotatably disposed at the first body and located in the circulation space, wherein the first fan assembly has a plurality of sliding grooves; a power module, being a motor and disposed in the first body and connected to the first fan assembly; and a second fan assembly, rotatably disposed at the second body and located in the circulation space, wherein the second fan assembly has a plurality of sliding portions, respectively and slidably disposed in the plurality of corresponding sliding grooves; wherein the power module is adapted to drive the first fan assembly and the second fan assembly to rotate relative to the first body, but more specifically, 
a link module having a rack and a motor, is adapted to drive the first body and the second body to slide relative to each other along an axial direction, so that the first fan assembly and the second fan assembly are separated from each other or overlapped with each other along the axial direction.
With respect to Claims 2-14, their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 13, line 9 to Page 14, line 18, filed 04/26/2022, with respect to the interpretations under 112(f) have been fully considered.  The amended claims contain sufficient structure to perform the functions and an interpretation under 112(f) is no longer needed. 

Applicant’s arguments, see Page 17, lines 1-7, Page 18, lines 1-7 and Page 19, lines 11-15, filed 04/26/2022, with respect to Lin’097 and Lin’833, have been fully considered and are persuasive.  The previous rejections of Claims 1-8 and 10-14 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/27/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746